Citation Nr: 1145466	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  06-29 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for fibromyalgia or other systemic joint disorder to include an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from September 1983 to September 1985, from December 1985 to December 1988, and from April 1989 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Reno, Nevada, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In February 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In January 2010, the Board remanded this case for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA neurological and joints examination in April 2010.  The examiner (an internal medicine physician) explained that a fibromyalgia diagnosis is usually endorsed when pressure applied to 18 tender point areas produces pain in at least 11 of those areas.

During the April 2010 examination, range of motion of the Veteran's shoulders, elbows, forearms, wrists, hips, knees, ankles, and lumbar spine was measured.  The Veteran's neck, hands, and feet were not examined.  No neurological testing was performed.  The examiner did not indicate whether any of the Veteran's 18 tender point areas were tested with pressure for pain.

The examiner concluded that the Veteran presented with back pain which has been documented to be sciatica; neck pain which has been demonstrated to be secondary to degenerative disc disease; shoulder pain which carries the diagnosis of degenerative joint disease; and knee pain secondary to meniscal tears.  The examiner opined that the Veteran is less likely to have fibromyalgia as a diagnosis related to his service.  The examiner did not include any rationale which addressed the medical evidence already of record pertaining to fibromyalgia.

The Veteran should be scheduled for a VA fibromyalgia examination by an appropriately qualified medical doctor to determine the nature and etiology of any fibromyalgia or other systemic joint disorder.  The examiner is to perform all necessary testing, including application of pressure to the 18 tender point areas.  The examiner is to provide an opinion regarding the relationship between any such disorder and service or an undiagnosed illness, accompanied by an adequate rationale that takes into account the medical evidence already of record pertaining to fibromyalgia.

Updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent treatment records from the VA Medical Center in Las Vegas, Nevada, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Schedule the Veteran for a VA fibromyalgia examination by an appropriately qualified medical doctor to determine the nature and etiology of any fibromyalgia or other systemic joint disorder.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to perform all necessary testing, including application of pressure to the 18 tender point areas.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any fibromyalgia or other systemic joint disorder is related to any incident of service or to an undiagnosed illness.  A complete rationale for all opinions expressed must be provided which specifically addresses the medical evidence already of record pertaining to fibromyalgia.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

